Citation Nr: 0301176	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1. Entitlement to service connection for tendonitis.

2. Entitlement to service connection for a shortening of 
the left leg.

3. Entitlement to service connection for a condition of the 
neck, hips, and knees.  

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of a tailbone/low back injury.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a shoulder disorder.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a sinus disorder.  

(The issue of entitlement to service connection for 
residuals of a tailbone/low back injury will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from February 1977 to 
February 1988.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision of the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO).  In its rating 
action, the RO determined that the appellant had not 
submitted new and material evidence that was sufficient to 
reopen claims that had been denied in November 1994 and 
not appealed; and further found that the appellant had not 
submitted well-grounded claims under the then-applicable 
law for other claimed disorders.  The Board remanded these 
matters for additional development in October 2001, and 
for readjudication in light of significant changes in the 
law.  The RO has completed its action, and the matter has 
been returned to the Board.  

The Board is undertaking additional development of the 
issue of entitlement to service connection for residuals 
of a tailbone/low back injury pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  There is no current tendonitis that is causally 
related to any incident of the veteran's active service.

2.  There is no current disorder characterized by 
shortening of the left leg that is causally related to any 
incident of the veteran's active service.

3.  There is no current disorder of the neck, hips or 
knees that is causally related to any incident of the 
veteran's active service.

4.  A November 1994 rating decision denied service 
connection for a lower back or tailbone injury; the 
veteran was notified of this decision, but did not file a 
timely appeal.  

5.  The additional evidence presented since November 1994 
does show that the veteran suffers from recurrent problems 
related to his lower back or tailbone area, and is so 
significant that it must be considered to fairly decide 
the merits of the claims.

6.  A November 1994 rating decision denied service 
connection for a shoulder disorder characterized as 
arthritis of the shoulders; the veteran was notified of 
this decision, but did not file a timely appeal.  

7.  The additional evidence presented since November 1994 
does not show that the veteran suffers from arthritis of 
the shoulders or a related shoulder disorder, and is not 
so significant that it must be considered to fairly decide 
the merits of the claims.

8.  A November 1994 rating decision denied service 
connection for a sinus disorder; the veteran was notified 
of this decision, but did not file a timely appeal.  

9.  The additional evidence presented since November 1994 
does not show that the veteran suffers from a chronic 
sinus condition related to service, and is not so 
significant that it must be considered to fairly decide 
the merits of the claims.


CONCLUSIONS OF LAW

1.  Tendonitis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

2.  A disorder characterized by shortening of the left leg 
was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

3.  A disorder of the neck, hips and knees was not 
incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

4.  A November 1994 rating decision which denied service 
connection for a lower back/tailbone injury is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

5.  The additional evidence presented since November 1994 
is new and material, and the claim for service connection 
for a lower back/tailbone injury is reopened.  38 U.S.C.A.  
§§ 5103, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001), § 3.159 (2002). 

6.  A November 1994 rating decision which denied service 
connection for a shoulder disorder characterized as 
arthritis of the shoulders is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

7.  The additional evidence presented since November 1994 
is not new and material, and the claim for service 
connection for a shoulder disorder, including arthritis of 
the shoulders, is not reopened.  38 U.S.C.A.  §§ 5103, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001), 
§ 3.159 (2002). 

8.  A November 1994 rating decision which denied service 
connection for a sinus disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

9.  The additional evidence presented since November 1994 
is not new and material, and the claim for service 
connection for a sinus disorder is not reopened.  
38 U.S.C.A.  §§ 5103, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001), § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims and of the newly 
enacted requirements of the VCAA in a February 2002 letter 
from the RO as well as in the November 2002 supplemental 
statement of the case.  He was informed as to what 
information the VA had in his case and what information 
would be necessary to complete his case, whether it be for 
service connection or for reopening the previously denied 
claims.  He was told that if he identified the information 
VA would assist him in getting it.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

Records identified by the veteran have been obtained.  The 
veteran's service medical records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations through the supplemental statement of the case 
and the Board notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  It is 
noted that the Board's 2001 remand instructions specified 
all records and information identified by the veteran 
should be sought.  These instructions have been followed.  
Consequently, the Board finds that additional development 
of this matter, including development for a medical 
opinion or examination, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 16 Vet. 
App. at 187.  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

II.  Service Connection Criteria

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

III.  New and Material Evidence 

In this case, claims for service connection for a lower 
back/tailbone disorder, shoulder disorder characterized as 
arthritis of the shoulders and a sinus disorder were 
denied by the RO in a November 1994 rating decision.  That 
decision was based on findings that the evidence of record 
did not establish current lower back/tailbone disorder, 
arthritis of the shoulders or a sinus disorder, and there 
were no chronic conditions of the nature of these claimed 
disorders since service.  The evidence considered at that 
time included the veteran's service medical records and a 
1994 VA examination report.  There was an indication of 
tailbone and low back pain in service, as well as some 
reports of sinus drainage but no shoulder problems other 
than upper trapezius muscle strain which was not noted as 
a chronic disability at separation.  Upon separation 
examination, these areas were all reported to be 
clinically normal.  The RO conceded that the veteran had 
reported tailbone pain and sinus drainage in service; 
however, there was no evidence that he had current chronic 
residual of those areas at service separation.  Therefore, 
service connection was denied for all three claims.  In a 
letter dated in November 1994, the veteran was notified of 
that decision and of his appellate rights, but he did not 
seek appellate review within one year of notification.  
Therefore, that decision is final and is not subject to 
revisions upon the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
In October 1998, the veteran sought to reopen his claims 
for service connection and filed additional claims.  

When a claim to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding 
step is satisfied.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  (Russell) 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

In this case, the additional evidence submitted since the 
final 1994 rating decision includes VA medical records 
from VAMC's in Ann Arbor and Detroit, dated in 2001 and 
2002, as well as private medical records of various dates.  
Included are records from Mercy Family Care, Henry Ford 
Hospital, Detroit Receiving Hospital and St. Mary's 
Hospital.  The Board finds that these reports are new, as 
they were not associated with the claims file at the time 
of the 1994 rating decision.  However, none of these 
records contains a diagnosis of or treatment for a chronic 
sinus disorder or a shoulder condition.  Instead, they 
show a complaints of mechanical low back pain dating from 
1998.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may 
be granted).  Accordingly, none of the records submitted 
since November 1994 is probative of the central issue of 
whether the veteran currently suffers from a chronic sinus 
condition or a shoulder condition related to service.  
38 C.F.R. § 3.156 (2001).  However, as to the tailbone/low 
back injury residuals, the Board finds that the veteran 
has been found to have ongoing manifestations of a low 
back/tailbone problem.  The claim was denied previously 
because the condition was considered to have been acute in 
service with no residuals.  The veteran's ongoing 
complaints and the findings on the recent records tend to 
show a possible disorder with that area.  Thus, the 
evidence is probative and material to the claim with 
regard to the tailbone/low back.  

As to the claims for sinus disorder and shoulder disorder, 
the Board has also considered the veteran's own statements 
in which he claims that he currently suffers from these 
disorders as a result of service.  These statements, 
however, are merely cumulative of statements made by the 
veteran at the time of the November 1994 rating decision.  
Since cumulative, they cannot be deemed new and material 
evidence.  See Smith, 12 Vet. App. at 314 ("once it was 
determined that the evidence was not new, no further 
analysis was required, for it could not be 'new and 
material' if it was not 'new.'").  Furthermore, as a 
layman, his opinion that he has a sinus or shoulder 
disorder that is related to service is outside the scope 
of his competence, and may not serve as a basis for 
reopening the claim.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (citing Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (statements that are not competent are 
insufficient for purposes of reopening a claim)).  

As a whole, the evidence received since the November 1994 
rating decision, when viewed either alone or in light of 
all of the evidence of record, does not tend to show that 
the veteran currently suffers from a chronic sinus or 
shoulder disorder.  38 C.F.R. § 3.156 (2001).  
Consequently, the Board finds that the additional evidence 
is not so significant that it must be considered in order 
to fairly decide the merits of those claims, and the 
claims may not be reopened.  However, as new and material 
evidence has been presented as to the service connection 
for residuals of tailbone/low back injury claim, that 
claim is reopened.  

IV. Service Connection Claims on Appeal

The veteran contends, in essence, that he is entitled to 
service connection for tendonitis, shortening of the left 
leg and a disorder of the neck, hips and knees, which he 
asserts began in service.  Service medical records show no 
complaints or findings of tendonitis or shortening of the 
left leg.  Post service treatment reports dated from 1998 
and 1999 show bursitis and tendinitis in various joints.  
It was noted that the veteran's right knee and hip 
bursitis was first noted after a bus accident in 1998.  
Shortening of the left leg was first noted in private 
medical records dated in 1997.  No medical examiner has 
related either of these two alleged disabilities to 
service.  

Regarding disorders of the neck, hips and knees, there 
were isolated treatment records in service for scratched 
knee, left knee strain and instability, and bruised left 
knee.  Low back pain was noted on one occasion.  Service 
medical records do not show treatment or findings related 
to the right knee or hip or neck.  Records from St. Mary's 
show cervical strain in 2000, related to work injury.  
Records from Henry Ford Hospital dated in 1999 show 
diffuse arthralgia and myalgia, with right knee pain.  
Possible chronic pain syndrome was noted, and the veteran 
reported that the condition began in 1991 and was related 
to injury in service.  In 1998, following the bus 
accident, he reported pain in all areas of the body with 
motion.  No relationship with service was noted.  

Though the veteran has urged all of these conditions are 
related to service, there is no record of chronic 
disability or continuous treatment or supporting medical 
opinion in the service record.  

Thus, while the veteran asserts he has current tendonitis, 
shoulder disability, and neck, hip and knee problems 
related to service, no competent medical evidence shows 
that his disorders are related to service.  The first 
notation of tendonitis is shown many years after service, 
and no medical or other evidence shows that the current 
condition is related to service.  No chronic shoulder 
condition is present.  No condition of the hips, knees and 
neck is noted to be related to service.  Thus, the Board 
finds that the preponderance of the evidence is against 
these claims, and that they must be denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  Thus, service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309 is not for consideration.  

Further, the Board notes that there are no relevant 
findings of a chronic disorder in service.  There is no 
continuity of symptomatology, given the lack of ongoing 
treatment of any relevant diagnosed condition for many 
years after service.  There is no finding of a current 
disability that is related to service despite the 
veteran's assertions.  The only evidence of a relationship 
between the alleged disorders and service is the veteran's 
contentions.  The medical evidence is against the claim.  
While the veteran is competent to describe the symptoms 
that he experiences, his statements are without 
significant probative value in regard to the issues at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 
1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's personal belief 
that he has a current disability and that a relationship 
exists between the disability and service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by 
service.  The probative medical evidence is against his 
theory.  In the absence of medical evidence establishing a 
relationship between a current disorder and service, the 
preponderance of the evidence is against the claims of 
service connection for such disability.  The benefit of 
the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not 
for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for tendonitis is denied.  

Service connection for shortening of the left leg is 
denied.  

Service connection for a disorder of the neck, hips and 
knees is denied.  

New and material evidence having not been submitted, the 
claim for service connection for arthritis of the 
shoulders is not reopened, and the appeal is denied. 

New and material evidence having not been submitted, the 
claim for service connection for a sinus disorder is not 
reopened, and the appeal is denied. 

New and material evidence having been submitted, the claim 
for service connection for a tailbone/low back injury is 
reopened, and the appeal is to this extent granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

